Case 7:15-cr-00468-VB Document 165 Filed 06/08/20 Page lofi

  

cae ema, ee Ta a

snes BLEEDS,

if
UNITED STATES DISTRICT COURT BOCUMENT -
SOUTHERN DISTRICT OF NEW YORK iE ELECTROMIE,
ae ee me me ete et ak kt x. | Da; ils . AL at. ¥ Py il LED
UNITED STATES OF AMERICA : i DATE Fike fifi

.; lhe EE] 20d
¥ ORDER SSR df
Defendant.

a - ee ee a a x

 

 

A status conference in this matter is scheduled for August 27, 2020, at 9:30 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant waives his right to be physically present and
consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By August 13, 2020, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: June 8, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
